

PATENT COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
 
PATENT COLLATERAL SECURITY AND PLEDGE AGREEMENT dated as of September 26, 2006,
between CELLEGY PHARMACEUTICALS, INC., a Delaware corporation having its
principal place of business at 1800 Byberry Road, Building 13, Huntingdon
Valley, PA 19006, USA (the “Assignor”), and STRAKAN INTERNATIONAL LIMITED, a
company organized under the Laws of Bermuda having an office at Galabank
Business Park, Galashiels TD1 1QH, UK (the “Assignee”).
 
WHEREAS, the Assignor has issued to the Assignee a Promissory Note dated as of
September 26, 2006, (as amended and in effect from time to time, the “Note”);
 
WHEREAS, it is a condition precedent to the Assignee’s making any loans to the
Assignor under the Note that the Assignor execute and deliver to the Assignee a
patent agreement in substantially the form hereof;
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.  DEFINITIONS.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Note. In addition, the following
terms shall have the meanings set forth in this §1 or elsewhere in this Patent
Agreement referred to below:
 
Lien. Any mortgage, security interest, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory, judgment or otherwise),
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction), and the rights of the creditor or secured party under any such
agreement or instrument.
 
Patent Agreement. This Patent Collateral Assignment and Security Agreement, as
amended and in effect from time to time.
 
Patent Collateral. All of the Assignor’s right, title and interest in and to all
of the Patents, the Patent License Rights, and all other Patent Rights, and all
additions, improvements, and accessions to, all substitutions for and
replacements of, and all products and Proceeds (including insurance proceeds) of
any and all of the foregoing, and all books and records and technical
information and data describing or used in connection with any and all such
rights, interests, assets or property.
 
Patent License Rights. Any and all past, present or future rights and interests
of the Assignor pursuant to any and all past, present and future licensing
agreements in favor of the Assignor, or to which the Assignor is a party,
pertaining to any Patents, or Patent Rights, owned or used by third parties in
the past, present or future, including the right in the name of the Assignor or
the Assignee to enforce, and sue and recover for, any past, present or future
breach or violation of any such agreement.
 
Patent Rights. Any and all past, present or future rights in, to and associated
with the Patents throughout the United States, whether arising under federal
law, state law, common law, or otherwise, including but not limited to the
following: all such rights arising out of or associated with the Patents; the
right (but not the obligation) to register claims under any federal, or state
patent law or regulation; the right (but not the obligation) to sue or bring
opposition or bring cancellation proceedings in the name of the Assignor or the
Assignee for any and all past, present and future infringements of or any other
damages or injury to the Patents or the Patent Rights, and the rights to damages
or profits due or accrued arising out of or in connection with any such past,
present or future infringement, damage or injury; and the Patent License Rights.
 

--------------------------------------------------------------------------------


Patents. All United States patents and patent applications listed on Schedule A
hereto (as the same may be amended pursuant hereto from time to time), including
but not limited to:
 
(a)  all letters patent of the United States and all applications for letters
patent of the United States relating thereto;
 
(b)  all re-issues, continuations, divisions, continuations-in-part, renewals or
extensions thereof;
 
(c)  the inventions disclosed or claimed therein, including the right to make,
have made, use, practice and/or sell (or license or otherwise transfer or
dispose of) the inventions disclosed or claimed therein; and
 
(d)  the right (but not the obligation) to make, have made and prosecute
applications for such Patents.
 
Permitted Liens. The Liens, and the agreements and instruments relating thereto,
relating to a portion of the Patent Collateral previously granted by Assignor
before the date of this Patent Agreement to PDI, Inc.
 
Proceeds. Any consideration received from the sale, exchange, license, lease or
other disposition or transfer of any right, interest, asset or property which
constitutes all or any part of the Patent Collateral, any value received as a
consequence of the ownership, possession, use or practice of any Patent
Collateral, and any payment received from any insurer or other person or entity
as a result of the destruction or the loss, theft or other involuntary
conversion of whatever nature of any right, interest, asset or property which
constitutes all or any part of the Patent Collateral.
 
PTO. The United States Patent and Trademark Office.
 
2.  GRANT OF SECURITY INTEREST.
 
2.1.  Grant. To secure the payment and performance in full of all of the
Obligations, the Assignor hereby grants, assigns, transfers and conveys to the
Assignee, BY WAY OF COLLATERAL SECURITY, all of the Patent Collateral. THE
ASSIGNEE ASSUMES NO LIABILITY ARISING IN ANY WAY BY REASON OF ITS HOLDING SUCH
COLLATERAL SECURITY.
 
2.2.  Permitted Liens. Assignee’s rights under this Patent Agreement, and all
provisions and defined terms hereunder (including, without limitation, the
definitions of Patent Collateral, Patent License Rights, Patent Rights and
Proceeds), are qualified by and subject in all events, to, and, in the case of
such definitions exclude any items or rights included within, the Permitted
Liens and PDI’s rights thereunder. Nothing in this Patent Agreement shall be
interpreted in any way so as to constitute a sale, assignment, transfer,
disposition, pledge, lien, security interest or other encumbrance with respect
to any of the “Pledged Collateral” as defined in the Permitted Liens, or to
limit or impair PDI’s rights under the Permitted Liens in the event of an Event
of Default thereunder. Assignee shall not take any action under this Patent
Agreement that would impair, conflict with, or otherwise interfere with PDI’s
rights under the Permitted Liens, or take any other action pursuant to the
rights granted under this Patent Agreement regarding the Pledged Collateral that
would cause Assignor to be in breach of its obligations to PDI under the
Permitted Liens.
 
3.  REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
The Assignor represents, warrants and covenants that: (a) the Patents are
subsisting and have not been adjudged invalid or unenforceable, in whole or in
part, and there is no litigation or proceeding pending concerning the validity
or enforceability of the issued Patents; (b) to the best of the Assignor’s
knowledge, each of the issued Patents is valid and enforceable; (d) to the best
of the Assignor’s knowledge, there is no infringement by others of the Patents
or Patent Rights; (d) no claim has been made that the use of any of the Patents
does or may violate the rights of any third person, and to the best of the
Assignor’s knowledge there is no infringement by the Assignor of the patent
rights of others; (e) the Assignor is the sole and exclusive owner of the entire
and unencumbered right, title and interest in and to each of the Patents (other
than ownership and other rights reserved by third party owners with respect to
Patents which the Assignor is licensed to practice or use), free and clear of
any liens, charges, encumbrances and adverse claims, including without
limitation pledges, assignments, licenses, shop rights and covenants by the
Assignor not to sue third persons, other than Permitted Liens and the security
agreement and mortgage created by this Patent Agreement; (f) the Assignor has
the unqualified right to enter into this Patent Agreement and perform its terms
and has entered and will enter into written agreements with each of its present
and future employees, agents, consultants, licensors and licensees which will
enable it to comply with the covenants herein contained; (g) this Patent
Agreement will create in favor of the Assignee a valid and perfected security
interest in the Patent Collateral second in priority only to the Permitted Liens
upon making the filings referred to in clause (h) of this §3; and (h) except for
the filing of financing statements with Secretary of State for the State of
Delaware under the Uniform Commercial Code and the filing of this Patent
Agreement with the PTO, no authorization, approval or other action by, and no
notice to or filing with, any governmental or regulatory authority, agency or
office is required either (A) for the grant by the Assignor or the effectiveness
of the security interest and assignment granted hereby or for the execution,
delivery and performance of this Patent Agreement by the Assignor, or (B) for
the perfection of or the exercise by the Assignee of any of its rights and
remedies hereunder.
 

--------------------------------------------------------------------------------


4.  NO TRANSFER OR INCONSISTENT AGREEMENTS.
 
Without the Assignee’s prior written consent and except for licenses of the
Patent Collateral in the ordinary course of the Assignor’s business consistent
with its past practices and Permitted Liens, the Assignor will not (a) mortgage,
pledge, assign, encumber, grant a security interest in, transfer, license or
alienate any of the Patent Collateral, or (b) enter into any agreement (for
example, a license agreement) that is inconsistent with the Assignor’s
obligations under this Patent Agreement.
 
5.  PATENT PROSECUTION.
 
5.1.  Assignor Responsible. The Assignor shall assume full and complete
responsibility for the prosecution, grant, enforcement or any other necessary or
desirable actions in connection with the Patent Collateral, and shall hold the
Assignee harmless from any and all costs, damages, liabilities and expenses
which may be incurred by the Assignee in connection with the Assignee’s title to
any of the Patent Collateral or any other action or failure to act in connection
with this Patent Agreement or the transactions contemplated hereby. In respect
of such responsibility, the Assignor shall retain patent counsel acceptable to
the Assignee.
 
5.2.  Assignor’s Duties, etc. The Assignor shall have the duty, through patent
counsel acceptable to the Assignee, to prosecute diligently any patent
applications of the Patents pending as of the date of this Patent Agreement or
thereafter, and to preserve and maintain all rights in the Patents, including
without limitation the payment when due of all maintenance fees and other fees,
taxes and other expenses which shall be incurred or which shall accrue with
respect to any of the Patents. Any expenses incurred in connection with such
applications and actions shall be borne by the Assignor. The Assignor shall not
abandon any filed patent application, or any pending patent application or
patent, without the consent of the Assignee, which consent shall not be
unreasonably withheld. The Assignee hereby appoints the Assignor as its agent
for all matters referred to in the foregoing provisions of this §5 and agrees to
execute any documents necessary to confirm such appointment. Upon the occurrence
and during the continuance of an Event of Default, the Assignee may terminate
such agency by providing written notice of termination to the Assignor.
 
5.3.  Assignor’s Enforcement Rights. The Assignor shall have the right, with the
consent of the Assignee, which shall not be unreasonably withheld, to bring suit
or other action in the Assignor’s own name to enforce the Patents and the Patent
Rights. The Assignee shall be required to join in such suit or action as may be
necessary to assure the Assignor’s ability to bring and maintain any such suit
or action in any proper forum so long as the Assignee is completely satisfied
that such joinder will not subject the Assignee to any risk of liability. The
Assignor shall promptly, upon demand, reimburse and indemnify the Assignee for
all damages, costs and expenses, including legal fees, incurred by the Assignee
pursuant to this §5.
 

--------------------------------------------------------------------------------


5.4.  Protection of Patents, etc. In general, the Assignor shall take any and
all such actions (including but not limited to institution and maintenance of
suits, proceedings or actions) as may be necessary or appropriate to properly
maintain, protect, preserve, care for and enforce the Patent Collateral. The
Assignor shall not take or fail to take any action, nor permit any action to be
taken or not taken by others under its control, which would affect the validity,
grant or enforcement of any of the Patent Collateral.
 
5.5.  Notification by Assignor. Promptly upon obtaining knowledge thereof, the
Assignor will notify the Assignee in writing of the institution of, or any final
adverse determination in, any proceeding in the PTO or any similar office or
agency of the United States or any foreign country, or any court, regarding the
validity of any of the Patents or the Assignor’s rights, title or interests in
and to any of the Patent Collateral, and of any event which does or reasonably
could materially adversely affect the value of any of the Patent Collateral, the
ability of the Assignor or the Assignee to dispose of any of the Patent
Collateral or the rights and remedies of the Assignee in relation thereto
(including but not limited to the levy of any legal process against any of the
Patent Collateral).
 
6.  LICENSE BACK TO ASSIGNOR.
 
Unless and until there shall have occurred and be continuing an Event of Default
and the Assignee has notified the Assignor that the license granted hereunder is
terminated, the Assignee hereby grants to the Assignor the sole and exclusive,
nontransferable, royalty-free, worldwide right and license under the Patents to
make, have made for it, use, sell and otherwise practice the inventions
disclosed and claimed in the Patents for the Assignor’s own benefit and account
and for none other; provided, however, that the foregoing right and license
shall be no greater in scope than, and limited by, the rights assigned to the
Assignee by the Assignor hereby. The Assignor agrees not to sell, assign,
transfer, encumber or sublicense its interest in the license granted to the
Assignor in this §6, without the prior written consent of the Assignee. Any such
sublicenses granted on or after the date hereof shall be terminable by the
Assignee upon termination of the Assignor’s license hereunder.
 
7.  REMEDIES.
 
If any Event of Default shall have occurred and be continuing, then upon notice
by the Assignee to the Assignor, and subject in all events to the Permitted
Liens and the limitations imposed on Assignee by virtue of Section 2.2 of this
Patent Agreement: (a) the Assignor’s license with respect to the Patents as set
forth in §6 shall terminate; (b) the Assignor shall immediately cease and desist
from the practice, manufacture, use and sale of the inventions claimed,
disclosed or covered by the Patents; and (c) the Assignee shall have, in
addition to all other rights and remedies given it by this Patent Agreement and
the Note those allowed by law and the rights and remedies of a secured party
under the Uniform Commercial Code as enacted in the State of Delaware and,
without limiting the generality of the foregoing, the Assignee may immediately,
without demand of performance and without other notice (except as set forth next
below) or demand whatsoever to the Assignor, all of which are hereby expressly
waived, and without advertisement, sell or license at public or private sale or
otherwise realize upon the whole or from time to time any part of the Patent
Collateral, or any interest which the Assignor may have therein, and after
deducting from the proceeds of sale or other disposition of the Patent
Collateral all expenses (including all reasonable expenses for broker’s fees and
legal services), shall apply the residue of such proceeds toward the payment of
the Obligations as set forth in the Security Agreement. Notice of any sale,
license or other disposition of any of the Patent Collateral shall be given to
the Assignor at least fifteen (15) days before the time that any intended public
sale or other disposition of such Patent Collateral is to be made or after which
any private sale or other disposition of such Patent Collateral may be made,
which the Assignor hereby agrees shall be reasonable notice of such public or
private sale or other disposition. At any such sale or other disposition, the
Assignee may, to the extent permitted under applicable law, purchase or license
the whole or any part of the Patent Collateral or interests therein sold,
licensed or otherwise disposed of.
 
8.  COLLATERAL PROTECTION.
 
If the Assignor shall fail to do any act that it has covenanted to do hereunder,
or if any representation or warranty of the Assignor shall be breached, the
Assignee, in its own name or that of the Assignor (in the sole discretion of the
Assignee), may (but shall not be obligated to) do such act or remedy such breach
(or cause such act to be done or such breach to be remedied), and the Assignor
agrees promptly to reimburse the Assignee for any cost or expense incurred by
the Assignee in so doing.
 

--------------------------------------------------------------------------------


9.  POWER OF ATTORNEY.
 
If any Event of Default shall have occurred and be continuing, the Assignor does
hereby make, constitute and appoint the Assignee (and any officer or agent of
the Assignee as the Assignee may select in its exclusive discretion) as the
Assignor’s true and lawful attorney-in-fact, with the power to endorse the
Assignor’s name on all applications, documents, papers and instruments necessary
for the Assignee to use any of the Patent Collateral, to practice, make, use or
sell the inventions disclosed or claimed in any of the Patent Collateral, to
grant or issue any exclusive or nonexclusive license of any of the Patent
Collateral to any third person, or necessary for the Assignee to assign, pledge,
convey or otherwise transfer title in or dispose of the Patent Collateral or any
part thereof or interest therein to any third person, and, in general, to
execute and deliver any instruments or documents and do all other acts which the
Assignor is obligated to execute and do hereunder. The Assignor hereby ratifies
all that such attorney shall lawfully do or cause to be done by virtue hereof,
and releases the Assignee from any claims, liabilities, causes of action or
demands arising out of or in connection with any action taken or omitted to be
taken by the Assignee under this power of attorney (except for the Assignee’s
gross negligence or willful misconduct). This power of attorney shall be
irrevocable for the duration of this Patent Agreement.
 
10.  FURTHER ASSURANCES.
 
The Assignor shall, at any time and from time to time, and at its expense, make,
execute, acknowledge and deliver, and file and record as necessary or
appropriate with governmental or regulatory authorities, agencies or offices,
such agreements, assignments, documents and instruments, and do such other and
further acts and things (including, without limitation, obtaining consents of
third parties), as the Assignee may request or as may be necessary or
appropriate in order to implement and effect fully the intentions, purposes and
provisions of this Patent Agreement, or to assure and confirm to the Assignee
the grant, perfection and priority of the Assignee’s security interest in any of
the Patent Collateral.
 
11.  TERMINATION.
 
At such time as all of the Obligations have been finally paid and satisfied in
full, this Patent Agreement shall terminate and the Assignee shall, upon the
written request and at the expense of the Assignor, execute and deliver to the
Assignor all deeds, assignments and other instruments as may be necessary or
proper to reassign and reconvey to and re-vest in the Assignor the entire right,
title and interest to the Patent Collateral previously granted, assigned,
transferred and conveyed to the Assignee by the Assignor pursuant to this Patent
Agreement, as fully as if this Patent Agreement had not been made, subject to
any disposition of all or any part thereof which may have been made by the
Assignee pursuant hereto or the Security Agreement.
 
12.  COURSE OF DEALING.
 
No course of dealing among the Assignor and the Assignee, nor any failure to
exercise, nor any delay in exercising, on the part of the Assignee, any right,
power or privilege hereunder or under the Security Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.
 
13.  EXPENSES.
 
Any and all fees, costs and expenses, of whatever kind or nature, including the
reasonable attorneys’ fees and legal expenses incurred by the Assignee in
connection with the enforcement hereof, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, counsel fees, maintenance fees, encumbrances or
otherwise protecting, maintaining or preserving any of the Patent Collateral, or
in defending or prosecuting any actions or proceedings arising out of or related
to any of the Patent Collateral, shall be borne and paid by the Assignor.
 

--------------------------------------------------------------------------------


14.  OVERDUE AMOUNTS.
 
Until paid, all amounts due and payable by the Assignor hereunder shall be a
debt secured by the Patent Collateral and shall bear, whether before or after
judgment, interest at the rate of interest for overdue principal set forth in
the Note.
 
15.  NO ASSUMPTION OF LIABILITY; INDEMNIFICATION.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE ASSIGNEE ASSUMES
NO LIABILITIES OF THE ASSIGNOR WITH RESPECT TO ANY CLAIM OR CLAIMS REGARDING THE
ASSIGNOR’S OWNERSHIP OR PURPORTED OWNERSHIP OF, OR RIGHTS OR PURPORTED RIGHTS
ARISING FROM, ANY OF THE PATENT COLLATERAL OR ANY PRACTICE, USE, LICENSE OR
SUBLICENSE THEREOF, OR ANY PRACTICE, MANUFACTURE, USE OR SALE OF ANY OF THE
INVENTIONS DISCLOSED OR CLAIMED THEREIN, WHETHER ARISING OUT OF ANY PAST,
CURRENT OR FUTURE EVENT, CIRCUMSTANCE, ACT OR OMISSION OR OTHERWISE. ALL OF SUCH
LIABILITIES SHALL BE EXCLUSIVELY BORNE BY THE ASSIGNOR, AND THE ASSIGNOR SHALL
INDEMNIFY THE ASSIGNEE FOR ANY AND ALL COSTS, EXPENSES, DAMAGES AND CLAIMS,
INCLUDING LEGAL FEES, INCURRED BY THE ASSIGNEE WITH RESPECT TO SUCH LIABILITIES.
 
16.  RIGHTS AND REMEDIES CUMULATIVE.
 
All of the Assignee’s rights and remedies with respect to the Patent Collateral,
whether established hereby or by any other agreements or by law, shall be
cumulative and may be exercised singularly or concurrently. Nothing contained in
this Patent Agreement shall be deemed to extend the time of attachment or
perfection of or otherwise impair the security interest in any of the Patent
Collateral granted to the Assignee under the Security Agreement, except to the
extent of the Permitted Liens.
 
17.  NOTICES.
 
All notices and other communications made or required to be given pursuant to
this Patent Agreement shall be in writing and shall be delivered in hand, mailed
by United States registered or certified first-class mail, postage prepaid, or
sent by electronic mail or telecopy and confirmed by delivery receipt and/or via
courier or postal service, addressed as follows:
 
(a)  if to the Assignor, at Cellegy Pharmaceuticals, Inc., 1800 Byberry Road,
Building 13, Huntington Valley, PA 19006, Attention: President, or at such other
address for notice as the Assignor shall last have furnished in writing to the
person giving the notice, with copies to Weintraub Genshlea Chediak, 400 Capitol
Mall, 11th floor, Sacramento, CA 95814, Attention: Kevin Kelso, Esq.; and
 
(b)  if to the Assignee, at Strakan International Limited, Galabank Business
Park, Galashiels TD1 1QH, UK, Attention: Andrew McLean, General Counsel and
Company Secretary or at such other address for notice as the Assignee shall last
have furnished in wiring to the person giving the notice with copies to Bingham
McCutchen LLP. 150 Federal Street, Boston, MA 02110, Attention : James C.
Stokes, Esq.
 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (a) if delivered by hand to a responsible officer of the
party to which it is directed, at the time of the receipt thereof by such
officer, (b) if sent by registered or certified first-class mail, postage
prepaid, two (2) Business Days after the posting thereof, and (c) if sent by
electronic mail or telecopy, at the time of the dispatch thereof, if in normal
business hours in the country of receipt, or otherwise at the opening of
business on the following Business Day.
 
18.  AMENDMENT AND WAIVER.
 
This Patent Agreement is subject to modification only by a writing signed by the
Assignee and the Assignor. The Assignee shall not be deemed to have waived any
right hereunder unless such waiver shall be in writing and signed by the
Assignee. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right on any future occasion.
 

--------------------------------------------------------------------------------


19.  GOVERNING LAW; CONSENT TO JURISDICTION.
 
THIS PATENT AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE. The Assignor agrees that any suit for the enforcement of this Patent
Agreement may be brought in the courts of the State of Delaware or any federal
court sitting therein and consents to the non-exclusive jurisdiction of such
court and to service of process in any such suit being made upon the Assignor by
mail at the address specified in §17. The Assignor hereby waives any objection
that it may now or hereafter have to the venue of any such suit or any such
court or that such suit is brought in an inconvenient court.
 
20.  WAIVER OF JURY TRIAL.
 
THE ASSIGNOR WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS PATENT AGREEMENT, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
OBLIGATIONS. Except as prohibited by law, the Assignor waives any right which it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. The Assignor (a)
certifies that neither the Assignee nor any representative, agent or attorney of
the Assignee has represented, expressly or otherwise, that the Assignee would
not, in the event of litigation, seek to enforce the foregoing waivers, and (b)
acknowledges that, in entering into the Note, the Assignee is relying upon,
among other things, the waivers and certifications contained in this §20.
 
To the extent not prohibited by applicable law which cannot be waived, the
Assignor and the Assignee hereby waives, and covenants that it will not assert
(whether as plaintiff, defendant or otherwise), any right to trial by jury in
any forum in respect of any issue, claim, demand, action or cause of action
arising out of or based upon this Patent Agreement or the subject matter hereof
or any obligation or in any way connected with or related or incidental to the
dealings of the Assignor or the Assignee in connection with any of the above, in
each case whether now existing or hereafter arising and whether in contract or
tort or otherwise. The Assignor or the Assignee may file the original of this
Patent Agreement or a copy of this §20 with any court as written evidence of the
consent of the Assignor and the Assignee to the waiver of its right to trial by
jury.
 
21.  MISCELLANEOUS.
 
The headings of each section of this Patent Agreement are for convenience only
and shall not define or limit the provisions thereof. This Patent Agreement and
all rights and obligations hereunder shall be binding upon the Assignor and its
successors and assigns, and shall inure to the benefit of the Assignee and its
successors and assigns. In the event of any irreconcilable conflict between the
provisions of this Patent Agreement and the Note the provisions of the Note
shall control. If any term of this Patent Agreement shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby, and this Patent Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein. The Assignor acknowledges receipt of a copy of this Patent
Agreement.
 
 
 





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Patent Agreement has been executed as of the day and
year first above written.
 
 
CELLEGY PHARMACEUTICALS, INC.
 
By:_/s/ Richard C. Williams____________
Name: Richard Williams
Title:
 
STRAKAN INTERNATIONAL LIMITED
 
By:__/s/ Wilson Totten_______________
Name: Wilson Totten
Title: CEO and Director
 
 
CERTIFICATE OF ACKNOWLEDGMENT
 
COMMONWEALTH OR STATE OF  )
) ss.
COUNTY OF  )
On this ___ day of __________________, 2006, before me, the undersigned notary
public, personally appeared ______________________, proved to me through
satisfactory evidence of identification, which were
_____________________________, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose (as ______________ for __________________, a
_______________________).
 
______________________________
 
(official signature and seal of notary)
 
My commission expires:
 


 

--




--------------------------------------------------------------------------------



SCHEDULE A
 
TO
 
PATENT COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
 
Patents owned by Cellegy Pharmaceuticals, Inc.:
 
 
Patent Description
Patent/
Application No.
Issue Date/
Filing Date
 
Status of Patent
       
Compounds and methods for the treatment of urogenital disorders
2005236096
09/26/2005
PUBLISHED
(20060030622 02/09/2006)
       
Compounds and methods for the treatment of urogenital disorders
6,987,129
01/17/2006
ISSUED
       
Microdose therapy
2003460061
06/11/2003
PUBLISHED
(20050197300 09/08/2005)
       
Taper well meter dose pump
6,889,875
05/10/2005
ISSUED
       
Nitric oxide donor composition and method for treatment of anal disorders
2003669099
09/22/2003
PUBLISHED
(20050075391 04/07/2005)
       
Methods for remodeling neuronal and cardiovascular pathways
2004869755
06/15/2004
PUBLISHED
(20040234619 11/25/2004)
       
Methods for remodeling neuronal and cardiovascular pathways
6,787,553
09/07/2004
ISSUED
       
Compositions and methods for the treatment of anorectal disorders
6,627,632
09/30/2003
ISSUED
       
Penetration enhancing and irritation reducing systems
2003389715
03/12/2003
PUBLISHED
(20030166625 09/04/2003)
       
Microdose therapy
6,610,652
08/26/2003
ISSUED
       
Compositions and methods for the treatment of anorectal disorders
2002198250
07/17/2002
PUBLISHED
(20020187990 12/12/2002)
       
Penetration enhancing and irritation reducing systems
6,579,865
06/17/2003
ISSUED
       
Methods for remodeling neuronal and cardiovascular pathways
6,458,797
10/01/2002
ISSUED
       
Microdose therapy
6,423,683
07/23/2002
ISSUED
       
Compositions and methods for the treatment of anorectal disorders
6,395,736
05/28/2002
ISSUED
       
Penetration enhancing and irritation reducing systems
6,319,913
11/20/2001
ISSUED
       
Compositions and methods for the treatment of anorectal disorders
6,391,869
05/21/2002
ISSUED
       
Topical nitric oxide donor compositions
6,287,601
09/11/2001
ISSUED
       
Methods for remodeling neuronal and cardiovascular pathways
6,284,763
09/04/2001
ISSUED
       
Microdose therapy
6,165,975
12/26/2000
ISSUED
       
Treatment of equine laminitis
6,045,827
04/04/2000
ISSUED
       
Treatment of equine laminitis
5,891,472
04/06/1999
ISSUED
       
Nitric oxide donor composition and method for treatment of anal disorders
5,693,676
12/02/1997
ISSUED
       
Pharmacologic preparation for the treatment of anal disorders
5,504,117
04/02/1996
ISSUED
       




